UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8017


TIMOTHY FEODOR KEARNEY,

                Plaintiff - Appellant,

          v.

HAROLD   W.  CLARKE,      Director,   Virginia    Department    of
Corrections,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Douglas E. Miller, Magistrate
Judge. (2:12-cv-00240-DEM)


Submitted:   April 30, 2013                      Decided:   May 2, 2013


Before DUNCAN, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Feodor Kearney, Appellant Pro Se.      Kathleen Beatty
Martin, Senior Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Timothy Feodor Kearney seeks to appeal the magistrate

judge’s      order    denying    relief      on    his   28    U.S.C.     § 2254    (2006)

petition. *      The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                           See 28 U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue       absent     “a    substantial      showing         of    the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating        that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,        537    U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Kearney has not made the requisite showing.                            Accordingly,

we deny leave to proceed in forma pauperis, deny a certificate


       *
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2006).



                                             2
of appealability, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                        DISMISSED




                                  3